DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application was filed on June 25, 2020 and is a 371 of PCT/CN2018/103357 filed on August 30, 2018 which claims priority to CN201810934234.1 filed on August 16, 2018 and CN201710774223.7 filed on August 31, 2017.  

Election/Restriction
Applicant’s election of Group I (method claims 2-8 and 10-16) timely filed on July 27, 2021, and Applicant’s election of the combination of Z1 and Z11 is hereby acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
	Claims 2-16 are pending. Claims 2, 4, 5, and 9 are withdrawn as being drawn to non-elected subject matter. Claims 3, 6-8 and 10-16 are examined.

Drawings
	The drawings filed on June 25, 2020 are acceptable.

Improper Markush Grouping
Claims 3, 8 and 16 are rejected under the judicially approved “improper Markush grouping” doctrine (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when claims contain an improper grouping of alternatively useable species. See in re Harnisch, 631 F.2d 716, 719-720 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
The species of the Markush group do not share a “single structural similarity” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP §803.02.

Here, each species is considered to be a separate gene.
The recited alternative species in the groups set forth herein do not share a single structural similarity, as each different gene is itself located in a separate region of the genome and has its own structure. The genes recited in the instant claims do not share a single structural similarity since each consists of a different nucleotide sequence with different expression profiles. The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being associated with colorectal cancer. Accordingly, 
	The MPEP provides the following guidance as to what constitutes a physical, chemical or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (MPEP §2117(II)(A)).

The recited genes do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes would function in the same way in the claimed method; it is only in the context of the claimed invention. Further, there is no evidence of record to establish that it is clear from their very nature that each of the recited genes possess the common property of being associated with colorectal cancer.
The MPEP states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a “single structural similarity” and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. MPEP §2117(II)(A), Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).

	The recited alternatives do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of 
	Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 6-8 and 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards methods that recite abstract ideas and a law of nature without significantly more.

Question 1
	The claimed invention is directed to a method that recites abstract ideas and a law of nature.

Question 2A – Prong 1

Claim 10 is directed towards calculating the expression values, grading expression values and treating a subject. The steps of calculating and grading are abstract ideas. Calculating and grading are mental processes that can be performed in the human mind, such as by observation, evaluation, judgment or opinion. Methods that can be performed in the human mind, or by a human using a pen and paper are considered abstract ideas. Thus, the calculating and grading steps constitute abstract ideas. Claim 10 is further directed towards a law of nature. Namely, claim 10 is directed towards the association between the expression of the imprinted gene with loss of imprinting, copy number variation, and total expression and the benignity or malignancy of the colorectal tumor is a law of nature. The correlation between the expression of the imprinted gene with loss of imprinting, copy number variation, and total expression and the benignity or malignancy of the colorectal tumor is merely a mental step and does not require the user to do anything in light of the correlation. The correlation between the expression of the imprinted gene with loss of imprinting, copy number variation, and total expression and the benignity or malignancy of the colorectal tumor amounts to no more than an ‘instruction to apply the natural law’ and fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself”. 
	Claim 15 is directed towards classifying the benignity or malignancy of a colorectal tumor into categories. Classifying is a mental process that can be performed in the human mind, such as by observation, evaluation, judgment or opinion. Methods 
Claim 3 is directed towards calculating the imprinted gene expression. The step of calculating is an abstract idea. Calculating is a mental process that can be performed in the human mind, such as by observation, evaluation, judgment or opinion. Methods that can be performed in the human mind, or by a human using a pen and paper are considered abstract ideas. Thus, the calculating step constitutes an abstract ideas.
Claim 7 is directed towards classifying gene expression into 5 grades. The step of classifying is an abstract idea. Classifying is a mental process that can be performed in the human mind, such as by observation, evaluation, judgment or opinion. Methods that can be performed in the human mind, or by a human using a pen and paper are considered abstract ideas. Thus, the classifying step constitutes an abstract idea.

Question 2A – Prong 2
	The judicial exceptions are not integrated into practical application because the claims do not recite any additional elements that integrate the judicial exceptions into practical application of the exceptions. Claim 10 includes the additional limitations of obtaining a test sample, designing a probe specific for the sequence within an intron of an imprinted gene, and performing in situ hybridization of the probe. These steps are performed to gather data for the judicial exceptions. They are thus extra-solution activity, and do not integrate the judicial exceptions into practical application. Claim 10 contains an additional limitation of providing a treatment step. A treatment limitation must be “particular” i.e. specifically identified so that it doesn’t encompass all 
	Claims 11-14 are data gathering steps for performing the judicial exceptions, and are thus extra-solution activity.
	Claims 15 is directly solely to a judicial exception, without any additional steps, and thus does not integrate the judicial exceptions into practical application. 
Claim 16 further describes the classification system of claim 8, and is thus a data gathering step and extra-solution activity. 
	Claim 3 is directly solely to a judicial exception, without any additional steps, and thus does not integrate the judicial exceptions into practical application.
	Claim 6 further describes the calculation step of claim 10, and is thus a data gathering step and extra-solution activity.
	Claim 7 is directly solely to a judicial exception, without any additional steps, and thus does not integrate the judicial exceptions into practical application.
	Claim 8 further describes the classification system of claim 7, and is thus a data gathering step and extra-solution activity.
	Accordingly, claims 3, 6-8 and 10-16 are directed towards judicial exceptions.

Question 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the claims do not add a specific limitation other than what is well-understood, routine and conventional in the field.  Bonthuis teaches collecting tissue samples (Bonthuis et al. Cell Reports (2015) 12, 979-991, p. 984), and using RNAscope in situ hybridization probes that were designed against intronic regions to detect nascent RNA (Bonthuis p. 985). Bonthuis teaches RNAscope intronic probe targeting nascent RNA for imprinted MEG3 reveals monoallelic expression of cells (Bonthuis p. 986, Fig. 6, Fig. 6 description). Bonthuis thus teaches obtaining a test sample, designing an intronic probe specific to an imprinted gene, and performing in situ hybridization. The step of treating the subject employs only potential techniques and treatments there were known to one skilled in the art. Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g. mere data gathering steps necessary to calculate the expression values and grade the expression values. The steps of obtaining a test sample, designing a probe, and performing in situ hybridization of the probe merely instructs a scientist to use any method known in the art to calculate the expression values and grade the expression values. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or transformation of a particular article, in these steps that distinguish them from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed.
Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)). 
	Even when viewed as a combination, the additional elements of the claims fail to transform the exceptions into patent-eligible applications of the exceptions. Thus, the claims as a whole do not amount to significantly more than the judicial exceptions themselves. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the steps of calculating the expression values and grading the expression values. The claims do not recite additional elements that amount to significantly more than the judicial exceptions.
	For those reasons, claims 3, 6-8 and 10-16 are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claims 3, 6-8 and 10-16 recite the limitation “the subject in need of treatment”. “The subject in need of treatment” lacks proper antecedent basis. The claims do not set forth which subjects are in need of treatment. Does a subject with a tumor classified in Grade I need treatment? Does a subject with a tumor classified in Grade IV need treatment? This limitation lacks antecedent basis. Additionally, is the treatment the same for all grades? Or is the treatment different for each grade? What is that treatment? The claim does not define which subjects are in need of treatment, thus “the subject in need of treatment” lacks proper antecedent basis. Correction is required.
Claim 6 recites a formula for calculating the expression values of the imprinted gene. It is unclear how calculating data using this formula arrives at expression values when only one cell is examined. As an example, if after only one cell is examined after performing hematoxylin staining on a cell, and there is one red/brown mark in the nucleus of the cell, the percentage of value would be 100%. (b+c+d)/(a+b+c+d) x 100% = (1+0+0)/(0+1+0+0) x 100% = 1/1 x 100% = 100%. If only one cell is examined, the result will be either 0% (if there are no red/brown marks in the cell) or 100% (if there is 
Claims 13 and 14 recite the trademark/trade name “RNAscope”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a type of in situ hybridization and, accordingly, the identification/description is indefinite.
	Claim 14 recites the limitation “the RNAscope in situ hybridization” of claim 10. However, there is no RNAscope required in claim 10, thus, this limitation in claim 14 lacks antecedent basis. Correction is required.

Improper Dependent Form
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 6-8 and 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 3, 6-8 and 16 as written do not depend from a previous claim, but instead depend from later claim 10. As required by 112(d), claims shall contain a reference to a claim previously set forth. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3, 6-8 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In analyzing the claims for compliance with the written description requirement of 35 U.S.C. 112(a), a determination is made as to whether the specification contains a written description sufficient to show the inventors had possession of the full scope of their claimed invention at the time the application was filed. 
	Claim 10 is drawn to a method that recites the genus of imprinted genes, whose expression of loss of imprinting, expression of copy number variation and total expression are calculated to determine the benignity or malignancy of a colorectal tumor. 
	The written description requirement ensures that, “an applicant invented the subject matter which is claimed. Further, the written description requirement for a claimed genus may be satisfied through a sufficient description of a representative number of species by 1) reduction to practice; 2) reduction to drawing; or 3) disclosure of relevant identifying characteristics (i.e., structure of other physical and/or chemical 
In analyzing whether the written description requirement is met for a genus claim, it is first determined whether a representative number of species have been described by their complete structure. Applicant identifies nine imprinted genes as being associated with colorectal cancer. Aside from those nine, Applicant has not described which genes of the hundred known imprinted genes are associated with the benignity or malignancy of colorectal cancer. Nine out of one hundred is less than 10%. This is not a sufficient representative number of species to support the claimed genus. 
Neither does the specification describe other members of the genus by structure, or physical and/or chemical characteristics that would function to determine the benignity or malignancy of a colorectal tumor. Common structural attributes of the species in the genus are not described. Simply put, there is no disclosed structure/function correlation. The specification does not describe how to identify which imprinted genes, other than the nine identified, are associated with colorectal cancer. The question is whether one skilled in the art would be able to distinguish members of the genus of imprinted genes. There is no teaching in the instant specification that the Applicant was in possession of an invention including the relationship of any imprinted genes other than the nine expressly identified and the benignity or malignancy of colorectal cancer.
	One of skill in the art would conclude that Applicant was not in possession of the claimed genus because a description of only 9 members of this genus is not representative of the species in the genus and is insufficient to support the claim. 

Enablement
Claims 3, 6-8 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112(a) have been described in courts in In re Wand, 9 USPQ2d 1400 (CAFC 1988). Wand states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (8) the relative skill of those in the art, (7) the predictability of the art, and (8) the breadth of the claims.”


The nature of the invention and the breadth of the claims
	Claim 10 is broadly written to encompass analyzing the expression profile of any imprinted gene in a subject. 
	The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed Cir 2001).

Guidance in the specification
	The specification broadly describes the invention as grading an imprinted gene in a colorectal tumor, comprising calculating the changes of total expression of the imprinted gene, of the expression of the imprinted gene with loss of imprinting and of the expression of the imprinted gene with copy number variation in colorectal cancer, to grade the expression of the imprinted gene (instant specification para. [0008]). The specification teaches GNAS, MEST, GATM, GRB10, IGF2R, PLAG11, DCN, SGCE and SNRPN/SNURF are imprinted genes encompassed by the instant invention (instant specification paras. [0009], [0017]). The specification describes Figures 3(a) to 3(f) as showing imprinted genes with different sensitivity in colorectal cancer, or different degrees and state of loss of imprinting in colorectal cancer (instant specification para. [0142]). The data depicted in Figures 3(a) to 3(f) differ among the different imprinted genes, thus demonstrating that the different degrees and state of loss of imprinting in colorectal cancer varies between imprinted genes.
The specification describes for the imprinted gene Z1, Grade 0 is defined by a loss of imprinting of less than 15% (instant specification para. [0147]), whereas Grade 0 for imprinted gene Z5 is defined by a loss of imprinting of less than 10% (instant specification para. [0148]). According to applicant’s own specification, when determining the benignity of malignancy of colorectal tumors, the threshold values for loss of imprinting for two imprinted genes are different. 
The specification further states that most of the imprinted genes in the exfoliated cells in stool from a healthy human are not expressed or are normally expressed 

Unpredictability in the art and the state of the prior art
	The art teaches that some imprinted genes are not sufficient biomarkers for the study of cancers, including colorectal cancer (Shen et al. Clinical Epigenetics (2020) 12:71 13 pages, p. 3, Figure 1). Shen performed in situ hybridization of 5 imprinted genes and found that 2 of the 5 were less efficient epigenetic biomarkers (Shen p. 6). Shen thus teaches that not all imprinted genes are associated with colorectal cancer. 
Shen further teaches the expression values for 5 different imprinted genes within each category of tumor (normal, benign and malignant) varies (Shen p. 7, Figure 4). As depicted in Figure 4, the biallelic and multiallelic expressions of 3 of the 5 imprinted genes assayed could be effectively used as cancer biomarkers for distinguishing benign from malignant tumors (Shen p. 7). As can be seen in the heat map and box plot data in Figure 4, the expression values vary amongst the imprinted genes, and IGF2 and IGF2R show the greatest variation from the 3 statistically significant genes, GNAS, GRB10 and SNRPN. Shen teaches that some imprinted genes may be shown to be related to cancer, but are “not the best biomarkers” (Shen p. 10). 
	Nishihara analyzed the expression profiles of 3 imprinted genes in colorectal cancers (Nishihara, et al. International Journal of Oncology (2000) 17:317-322, 317).  Nishihara teaches that imprinted genes have different monoalleic and biallelic expression values (Nishihara, Table I). For example, while the 5 studied imprinted genes showed varying levels of monoallelic expression, IGF2 and PEG1/MEST showed 
	Menigatti teaches methylated alleles of GNAS-AS1 in most adenomas reflected tumor-related loss of imprinting, and that imprinting is lost during colorectal tumorigenesis (Menigatti et al. Oncogenesis (2013) 2, e56 9 pages, p. 3.) Manigatti teaches loss of imprinting call occur from genetic events such as copy number alterations (Menigatti p. 3). Over half of the adenomas studied by Menigatti displayed loss of imprinting at the GNAS-AS1 locus on chromosome 20q13.3 (Menigatti p. 7). 
	Frost teaches only a limited set of imprinted genes may be useful for LOI cancer biomarker studies (Frost, et al. PLoS ONE (2010) 5:10 e13556 10 pages, Abstract). Frost studied 36 imprinted genes, only 6 of which were detectably imprinted (demonstrably monoallelic) (Frost p. 7). While Frost included GNAS and GRB10 in the study, these two genes were not included in the 6 that were identified as useful for loss of imprinting cancer biomarker studies.

Quantity of experimentation
	The quantity of experimentation in this area is large since there is a significant number of parameters which would have to be studied to enable the skilled artisan to use the method, as claimed, to classify and grade a colorectal tumor based the expression values of imprinted genes.
European Journal of Human Genetics (2019) 27: 49-60, p. 49). There are at least 25 imprinted genes that have been identified as being associated with cancer (Joyce et al. Mol. Pathol. (1998) 51(4): 185-190, Abstract). It is unpredictable whether the other 75 known imprinted genes are similarly associated with cancer, or more specifically, colorectal cancer. Applicant acknowledges that not all imprinted genes can be used to determine the benignity or malignancy of colorectal cancers, only some (instant specification para. [0164]). Applicant has not taught which genes can be used and which genes cannot. It is therefore unpredictable which imprinted genes are associated with colorectal cancer and which are not.
	Moreover, the art teaches that the expression of some imprinted genes are associated with colorectal cancer and some are not. Applicant’s own reference, Shen, teaches IGF2 and IGF2R are not sufficient biomarkers and thus not indicative of colorectal cancer. Nishihara teaches some imprinted genes are associated with colorectal cancer and some are not. Menigatti teaches the association of the GNAS-AS1 gene and colorectal cancer. Frost, however, teaches that GNAS and GRB10 are 
To practice the invention as broadly as it is claimed, the skilled artisan would have to perform additional unpredictable and undue experimentation of the 100 known imprinted genes to determine which ones are associated with colorectal cancer with respect to the expression of loss of imprinting and their association with the benignity or malignancy of colorectal cancer. The claims broadly encompass all imprinted genes but the specification provides no guidance that they are all associated with colorectal cancer.
	Claims 3, 6-8 and 10-16 are broadly directed to determining the benignity or malignancy of a colorectal tumor in a subject. It is unpredictable how the skilled artisan would identify a disease in any “subject” as claims in claims 3, 6-8 and 10-16. The specification does not provide a definition of subject, and would thus broadly encompass dogs, cats, pigs, horses, rats, etc. The analysis and examples in the specification are limited to humans, and do not provide any guidance for any experiments or provide any teachings where the subject is anything other than a human. The specification does not provide any guidance as to whether imprinted genes are expressed in non-human animals as they are in humans. In fact, conserved miRNAs do not necessarily exhibit the same expression levels or patterns in different species (Ha et al. Biochim Biophys Acta (2008) 779(11): 735-742, Abstract). The skilled artisan would be required to perform additional unpredictable and undue experimentation to determine whether or not and how the expression of loss of imprinting of imprinted 
	The quantity of experimentation in this area is large since there is a significant number of parameters which would have to be studied to enable the scope of the instant claims to be enabled. This would require significant effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

Conclusion
	Thus, given the broad claims in an art whose nature is identified as unpredictable, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high level of skill in the art, it is the position of the examiner that it would require undue experimentation for one of ordinary skill in the art to perform the method of the claims as broadly written.

CONCLUSION
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L. OVERLY/Examiner, Art Unit 1634 
                                                                                                                                                                                                       
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 18, 2021